FILED
                             NOT FOR PUBLICATION                             AUG 27 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RAYMOND SHERMAN, Sr.,                             No. 09-15669

               Plaintiff - Appellant,             D.C. No. 2:08-cv-01605-GEB-
                                                  KJM
  v.

SUZZAN HUBBARD, Director of                       MEMORANDUM *
Corrections; N. GRANNIS, Chief of
Inmate Appeals; D. K. SISTO, Warden; E.
PRYOR, SAOI(S) CSP Solano; S.
CERVANTES, Correctional Counselor II,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Garland E. Burrell, Jr., District Judge, Presiding

                                                         **
                            Submitted August 10, 2010

Before:        HAWKINS, McKEOWN, and IKUTA, Circuit Judges.

       Raymond Sherman, a California state prisoner, appeals pro se from the

district court’s dismissal of his complaint for failure to state claim. We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s decision

to dismiss a complaint for failure to state a claim. Edwards v. Marin Park, Inc.,

356 F.3d 1058, 1061 (9th Cir. 2004). We affirm.

      Sherman’s claim that the defendants prematurely authorized a restitution

payment from his prison account does not state a cognizable constitutional claim

because he has an adequate remedy under the California Tort Claims Act. See

Zimmerman v. City of Oakland, 255 F.3d 734, 737-38 (9th Cir. 2001).

      Likewise, Sherman’s arguments about the inadequacies of the prison appeals

process do not state a cognizable constitutional claim because Sherman does not

have a constitutional right to a particular grievance process. See Ramirez v.

Galazza, 334 F.3d 850, 860 (9th Cir. 2003).

      We have considered and are not persuaded by Sherman’s remaining

contentions.

      AFFIRMED.




                                          2                                     09-15669